DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 01/28/2020.

Response to Amendment

	In response to the applicant’s amendments filed 06/14/2022, the examiner has found that the existing rejections under U.S.C. 112(b) have been overcome.  However, in light of the amendment, a new rejection under U.S.C. 112(b) has been issued.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The rejection now relies upon Homma et al (US Pub 2009/0234847) for the storing of user selection data during POI selection for future POI selection processes.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1, 11, and 20, it is not precisely clear what term “for recording data of query behavior directing at the target POI by a network user in an application providing location-based services (LBS)” is modifying.  For example, it might be referring to the generating, and it might be referring to the query behavior associated log.  The examiner believes it is referring to the query behavior associated log in reference to a comment made regarding the interpretation of the term in the previous rejection, but the language of the claim is not precise.  Additionally, if the examiner’s interpretation is correct, it should be noted that the language does not define precisely what the query behavior associated log is.  It notes what it is for (for recording data of query behavior directing at the target POI by a network user in an application providing location-based services (LBS)), but this does not specify that the log contains that stored data.  It could be a log used in the process of storing the data, storing other useful data for the process, but does not necessarily store behavior of a user while a query is being performed.  A limitation that cites that the generating a candidate alias list corresponding  to the target POI is based instead on the specific data the log holds (for example, citing the generating as being based upon the behavior by a network user during a query for LBS that is stored on a query behavior associated log) would be more specific and detailed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 2, 4, 7, 11, 12, 14, 17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US2021/0055124 A1; hereinafter, “Zhong”) in light of Homma et al (US Pub 2009/0234847 A1), hereafter known as Homma.

Regarding claim 1:
Zhong teaches:
A method for determining a point of interest (POI) alias (para. [0002]: methods and apparatuses for obtaining an abbreviated name of a point-of-interest on a map), the method comprising:
acquiring a target POI that is to be processed(para. [0003]: when the map is searched for “Beijing Normal University”, an abbreviated name “BNU” of “Beijing Normal University” can be alternatively entered (-- a to-be-processed target POI) to locate the university on the map.), and generating a candidate alias list corresponding to the target POI based on a query behavior-associated log matching the target POI (para. [0024]: Step 101: Generate a plurality of abbreviated names (-- generating a candidate alias list corresponding to the target POI) to be evaluated based on a full name of a POI on a map (-- based on a query behavior-associated log matching the target POI); para. [0003]: when the map is searched for “Beijing Normal University”; Note that the claim does not specify as to what the limitation “a query behavior-associated log” exactly means. Thus, for the sake of examination, it is interpreted as a log related to a query or search); and
screening out at least one target alias corresponding to the target POI in the candidate alias list (para. [0027]: After a plurality of abbreviated names are obtained through arbitrary combination, a single word and a noise phrase (-- at least one target alias) determined as an abbreviated name of a non-POI can be further removed (-- screening out at least one target alias) from the plurality of abbreviated names (-- in the candidate alias list); para. [0041]: Step 105: Determine an abbreviated name to be evaluated corresponding to similarity greater than a predetermined threshold as an abbreviated name of the POI corresponding to the full name of the POI), based on association relationships between candidate aliases in the candidate alias list and the target POI (para. [0042]: For example, if the predetermined threshold is 0.42, when a calculated value of the cosine similarity (-- association relationships) is greater than or equal to 0.42, an abbreviated name to be evaluated corresponding to the similarity can be determined as the abbreviated name of the POI corresponding to the full name of the POI.).
Zhong does not teach that the query behavior based log is for recording data of query behavior directing at the target POI by a network user in an application providing location-based services.
Homma, however, does teach the user of a storage unit for recording data of query behavior directing at the target POI by a network user in an application providing location-based services. ([0282-0294], Figure 34, unit 5.  The method takes previous searched terms, and records which options are not selected and selected so that in future searches, the relevance of certain options can be modified)
Therefore, it would be obvious to combine Zhong’s method of determining a point of interest with Homma’s use of creating a storage of user selections to affect future decisions to have the log be for recording data of query behavior directing at the target POI by a network user in an application providing location-based services because if the user (or other users) is/are constantly selecting a particular option when requesting an POI, it means that the particular option has a higher relevance.  If many people are selecting a university by initials, but there is a small dry cleaner with similar initials that rarely gets searched for by those initials, the fact that many people select the university and nobody selects the dry cleaner would be a good indicator that people searching for those initials are more interested in the university.  Therefore, it would be expected to be effective.

Regarding claim 2:
Zhong teaches:
The method according to claim 1, wherein the generating a candidate alias list corresponding to the target POI based on a query behavior-associated log matching the target POI comprises at least one of:
Zhong further teaches:
in a map application (para. [0003]: when the map is searched (-- in a map application) for “Beijing Normal University”), screening out a first type of query behavior-associated log of navigating to the target POI selected by a user in a first query result page, and generating the candidate alias list based on a first query formula matching the first query result page in the first type of query behavior-associated log (para. [0041]: Step 105: Determine an abbreviated name to be evaluated (-- generating the candidate alias list) corresponding to similarity greater than a predetermined threshold (-- screening out a first type of query behavior-associated log of navigating) as an abbreviated name of the POI corresponding to the full name of the POI (--navigating to the target POI selected by a user in a first query result page); para. [0042]: For example, if cosine similarity between a phrase status vector A of the full name “Beijing Normal University” of the POI and a phrase status vector B of one of the abbreviated names “BNU” is 0.7, it can be determined that the abbreviated name “BNU” is used as the abbreviated name of the full name “Beijing Normal University”);
[in a review application, screening out a second type of query behavior-associated log of purchasing a service item corresponding to the target POI selected by a user in a second query result page, and generating the candidate alias list based on a second query formula matching the second query result page in the second type of query behavior-associated log; and
in a taxi application, screening out a third type of query behavior-associated log of taking a taxi to the target POI selected by a user in a third query result page, and generating the candidate alias list based on a third query formula matching the third query result page in the third type of query behavior-associated log].

Regarding claim 4:
Zhong teaches:
The method according to claim 2, wherein the screening out at least one target alias corresponding to the target POI in the candidate alias list, according to association relationships between candidate aliases in the candidate alias list and the target POI, comprises:
Zhong further teaches:
acquiring, by a preset word vector model, word vectors of a standard name of the target POI and the candidate aliases in the candidate alias list (para. [0032]: The phrase status vector can be calculated with reference to the plurality of address names obtained in step 102, and a method for calculating the phrase status vector of the full name of the POI (-- acquiring word vectors of a standard name of the target POI) is the same as that for calculating the phrase status vector of the abbreviated name to be evaluated (-- acquiring word vectors of the candidate aliases in the candidate alias list); para. [0049]: The phrase status calculation module 33 (--by a preset word vector model) is configured to calculate a phrase status vector of a target phrase based on the address name, where the phrase status vector is used to indicate a location status of the target phrase in the address name, and the target phrase is the full name of the POI (-- a standard name of the target POI) or any of the abbreviated names to be evaluated (--the candidate aliases in the candidate alias list));
calculating vector similarities between the standard name of the target POI and the respective candidate aliases (para. [0036]: Step 104: Separately calculate similarity between a phrase status vector of the full name of the POI and a phrase status vector of any of the abbreviated names to be evaluated); and
screening out the at least one target alias in the candidate alias list based on vector similarity calculation results (para. [0027]: After a plurality of abbreviated names are obtained through arbitrary combination, a single word and a noise phrase (-- at least one target alias) determined as an abbreviated name of a non-POI can be further removed (-- screening out at least one target alias) from the plurality of abbreviated names (-- in the candidate alias list); para. [0041]: Step 105: Determine an abbreviated name to be evaluated corresponding to similarity (-- based on vector similarity calculation results) greater than a predetermined threshold as an abbreviated name of the POI corresponding to the full name of the POI).

Regarding claim 7:
Zhong teaches:
The method according to claim 1, wherein the screening out at least one target alias corresponding to the target POI in the candidate alias list, according to association relationships between candidate aliases in the candidate alias list and the target POI, comprises:
Zhong further teaches
acquiring at least one alias description feature corresponding to a candidate alias in the candidate alias list (para. [0037]: similarity between the phrase status vector of the full name of the POI and the phrase status vector of each abbreviated name (-- corresponding to a candidate alias in the candidate alias list) to be evaluated is calculated; para. [0038]: The two vectors are drawn into vector space (-- acquiring at least one alias description feature) based on the coordinate values, as shown in FIG. 2);
inputting the at least one alias description feature of the candidate alias into a pre-trained POI alias identification model (para. [0038]: Referring to FIG. 2, FIG. 2 shows calculation of cosine similarity in two-dimensional space (-- a pre-trained POI alias identification model), and a and b are two two-dimensional vectors. It is assumed that coordinates of a are (x1, y1) and coordinates of b are (x2, y2). The two vectors are drawn into vector space (-- inputting the at least one alias description feature of the candidate alias)based on the coordinate values, as shown in FIG. 2), and acquiring an alias probability corresponding to the candidate alias output by the POI alias identification model (para. [0038]: Then a cosine value corresponding to an angle between the two two-dimensional vectors a and b is calculated, and the cosine value can be used to represent similarity (-- acquiring an alias probability) between the two vectors; claim 1: associating a particular abbreviated name that corresponds with a calculated similarity greater than a predetermined threshold with the full name of the POI corresponding to the calculated similarity); and
screening out the at least one target alias in the candidate alias list based on alias probabilities of the candidate aliases (para. [0027]: After a plurality of abbreviated names are obtained through arbitrary combination, a single word and a noise phrase (-- at least one target alias) determined as an abbreviated name of a non-POI can be further removed (-- screening out at least one target alias) from the plurality of abbreviated names (-- in the candidate alias list); para. [0041]: Step 105: Determine an abbreviated name to be evaluated corresponding to similarity (-- based on alias probabilities of the candidate aliases) greater than a predetermined threshold as an abbreviated name of the POI (-- screening out the alias in the candidate alias list) corresponding to the full name of the POI)

Regarding claim 11:
Claim 11 recites an apparatus which corresponds to the method of claim 1, and additionally contains:
at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, causing the at least one processor to perform operations. However, Zhong further teaches that a processor will receive instructions and data from a read-only memory or a random-access memory or both. The essential elements of a computer are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data (see para. [0067]).
Therefore claim 11 is rejected by applying the same rationale used to reject claim 1 above and additional teachings above.

Regarding claim 12:
Claim 12 recites the apparatus which corresponds to the method of claim 2, and contains no additional limitation. Therefore, claim 12 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 14:
Claim 14 recites the apparatus which corresponds to the method of claim 4, and contains no additional limitation. Therefore, claim 14 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 17:
Claim 17 recites the apparatus which corresponds to the method of claim 7, and contains no additional limitation. Therefore, claim 17 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 20:
Claim 20 recites a non-transitory storage medium, storing a computer program thereon, wherein the program, when executed by a processor, cause operations to be performed,: which corresponds to the method of claim 1, 
However, Zhong further teaches that a processor will receive instructions and data from a read-only memory or a random-access memory or both. The essential elements of a computer are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data (see para. [0067]).  Additionally, Claim 8 cites the device can be on a non-transitory computer readable storage medium.
Therefore claim 20 is rejected by applying the same rationale used to reject claim 1 above and additional teachings above.



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US2021/0055124 A1; hereinafter, “Zhong”), in light of Homma, in view of Sen (US2017/0344617 A1; hereinafter, “Sen”).

Regarding claim 3:
Zhong teaches:
The method according to claim 1, wherein before screening out at least one target alias corresponding to the target POI in the candidate alias list, the method further comprises at least one of:
Zhong further teaches:
[eliminating a candidate alias consistent with a standard name of the target POI from the candidate alias list; or]
eliminating a candidate alias with an occurrence number … in the query behavior-associated log from the candidate alias list (para. [0027]: After a plurality of abbreviated names (-- a candidate alias) are obtained through arbitrary combination, a single word and a noise phrase determined as an abbreviated name of a non-POI can be further removed from the plurality of abbreviated names (-- eliminating a candidate alias from the candidate alias list) … Single words are the previous “Bei”, “Jing”, “Shi”, etc., and the noise phrase includes “Beijing”, “Shifan”, “Daxue”, etc. It is usually impossible for a user to enter (-- an occurrence number less than a set number threshold in the query behavior-associated log; Note that usually impossible for a user to enter implies an occurrence number less than a set number threshold) these commonly used phrases as abbreviated names of “Beijing Normal University”; para. [0035]: A dimension value of phrase can be the frequency that the phrase appears in the address names. Using “Bookstore” as an example. Assume that 10 address names are obtained in step 102, and “Bookstore” appears twice, the frequency or dimension value of “Bookstore” is 2).
Zhong is silent about:
eliminating a candidate … with an occurrence number less than a set number threshold … from … list.
Sen teaches: 
eliminating a candidate … with an occurrence number less than a set number threshold … from … list (para. [0004]: he method comprises computing frequency of occurrence of each concept in each category of the one or more categories and removing one or more concepts from the data records when the frequency of occurrence of a concept in a category is less than a threshold frequency value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong’s system by enhancing Zhong’s system to eliminate an abbreviated name from a plurality of abbreviated names when the frequency of appearance is less than a threshold, as taught by Sen, to remove a less importance abbreviated name.
The motivation is to improve the data classification performance and accuracy by removing relevant but unusable noise and unimportance abbreviated name.

Regarding claim 13:
Claim 13 recites the apparatus which corresponds to the method of claim 3, and contains no additional limitation. Therefore, claim 13 is rejected by applying the same rationale used to reject claim 3 above.

Claims 5-6, 8-10,  15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US2021/0055124 A1; hereinafter, “Zhong”), in light of Homma, in view of Xie (CN 108717439 A; hereinafter, “Xie”).

Regarding claim 5:
Zhong teaches:
The method according to claim 4, wherein before acquiring, by a preset word vector model, word vectors of a standard name of the target POI and the candidate aliases in the candidate alias list, the method further comprises:
Zhong further teaches
generating a text corpus based on [at least one of review data or] retrieval data matching the target POI (para. [0028]: Obtain, from a predetermined area of the POI, a plurality of address names (-- generating a text corpus) including the full name of the POI (-- matching the target POI) or any of the abbreviated names to be evaluated);
performing word segmentation processing … to obtain a plurality of segmented words, wherein the word segmentation dictionary comprises: the standard name of the target POI and the candidate aliases comprised in the candidate alias list (para. [0045]: After a mapping relationship between a full name and an abbreviated name of a POI (-- the word segmentation dictionary comprises: the standard name of the target POI and the candidate aliases comprised in the candidate alias list) is determined, the mapping relationship can be used (-- using a word segmentation dictionary) to search a POI on a map, or another scenario related to address entry (-- also teaches the text corpus); para. [0026]: Continuing with “Beijing Normal University” as an example. The full name in Chinese Pinyin includes six single words: “Bei”, “Jing”, “Shi”, “Fan”, “Da”, and “Xue”. Then these single words are combined to form combinations of any number of single words. When a number of single words is 2, two single words are combined, for example, “Beijing”, “Jingshi”, “Shifan”, “Fanda”, “Daxue”, “Beishi”, “Beifan”, etc (-- performing word segmentation processing on the text corpus to obtain a plurality of segmented words). It can be seen that during the combination, the single words are combined in arrange sequences of the single words in the full name. That is, the sequence of each single word in the combination is the same as the sequence of the single word in the full name. When the number of single words is 3, three single words are combined, for example, “Beijingshi”, “Jingshifan”, “Beishifan”, etc.); and
calculating, according to a preset word vector calculation method (see paras. [0026]-[0031]), word vectors of the segmented words as the word vector model (see para. [0026] above).
Zhong is silent about:
performing word segmentation processing on a document comprised in the text corpus using a word segmentation dictionary …
Xie teaches: 
performing word segmentation processing on a document comprised in the text corpus using a word segmentation dictionary … (page 2: step a, arranging the original Chinese text corpus, the original Chinese text linguistic words and training word vector dictionary, carrying out text pre-processing; page 8: Chinese text data pre-treatment: firstly needs to word processing, the original Chinese text corpus using jieba module Chinese text word segmentation processing; the corpus after the word segmentation. obtained by the word2vec training after the word segmentation dictionary word vector of the original corpus, word2vec uses tree structure and unsupervised training method by pre-training to obtain the 100 dimensional and 50 dimensional vector word dictionary for the training text vectorization before training the neural network ; and then training and testing the neural network prior to "embedding" (Embedding Layer) as the input layer, each row of embedding matrix in which stored is a document vector form, test length maximum value set in each document is 1000, the document length by less than 1000 to 0, then the process will be implemented in the Mask matrix for processing.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong’s system by enhancing Zhong’s system to perform word segmentation processing on a document in the corpus using a word dictionary, as taught by Sen, to improve the recognition capability of the text feature. 

Regarding claim 6:
Zhong in view of Xie teaches:
The method according to claim 5, wherein the generating a text corpus based on at least one of review data or retrieval data matching the target POI comprises at least one of:
Zhong further teaches
[in a review website, acquiring a review page of the target POI, and composing comment data comprised in the review page into a document to generate the text corpus;]
combining the first query formula in the first type of query behavior-associated log with the target POI into a document to generate the text corpus (para. [0028]: Obtain, from a predetermined area of the POI, a plurality of address names (-- generate the text corpus) including the full name of the POI (-- the target POI) or any of the abbreviated names to be evaluated; para. [0003]: When the map is searched for a POI, a commonly used search method is to search for the POI by using an abbreviated name of the POI. For example, when the map is searched for “Beijing Normal University” (-- the target POI), an abbreviated name “BNU” (-- combining the first query formula in the first type of query behavior-associated log) of “Beijing Normal University” can be alternatively entered to locate the university on the map. Therefore, to support the method for searching a POI by using an abbreviated name of the POI, some abbreviated names corresponding to a full name of the POI need to be obtained to establish a mapping relationship (-- a document to generate the text corpus) between the full name and the abbreviated name.);
[combining the second query formula in the second type of query behavior-associated log with the target POI into a document to generate the text corpus; and
combining the third query formula in the third type of query behavior-associated log with the target POI into a document to generate the text corpus].

Regarding claim 8:
Zhong teaches:
The method according to claim 7, wherein before acquiring at least one alias description feature corresponding to a candidate alias in the candidate alias list, the method further comprises:
Zhong further teaches
acquiring at least one piece of standard sample data, a piece of standard sample data of the at least one piece of standard sample data comprising: a standard name of a standard sample POI, and a standard alias corresponding to the standard sample POI (para. [0028]: Obtain, from a predetermined area of the POI, a plurality of address names (-- acquiring at least one piece of standard sample data) including the full name of the POI (-- a standard name of a standard sample POI) or any of the abbreviated names (-- a standard alias corresponding to the standard sample POI) to be evaluated);
acquiring at least one alias description feature respectively corresponding to the standard aliases in the respective pieces of standard sample data (para. [0037]: similarity between the phrase status vector of the full name of the POI and the phrase status vector of each abbreviated name to be evaluated is calculated; para. [0038]: The two vectors are drawn into vector space (-- acquiring at least one alias description feature) based on the coordinate values, as shown in FIG. 2); and
inputting the at least one alias description feature respectively corresponding to the standard aliases in the respective pieces of sample data into a standard … model … (para. [0038]: Referring to FIG. 2, FIG. 2 shows calculation of cosine similarity in two-dimensional space (-- a standard model), and a and b are two two-dimensional vectors. It is assumed that coordinates of a are (x1, y1) and coordinates of b are (x2, y2). The two vectors are drawn into vector space (-- inputting the at least one alias description feature of the candidate alias) based on the coordinate values, as shown in FIG. 2).
Zhong is silent about:
inputting the … description feature … into a … machine learning model, to train the standard machine learning model to obtain the POI alias identification model.
Xie teaches:
inputting the … description feature … into a … machine learning model, to train the standard machine learning model to obtain the POI alias identification model (page 2: step c, the original Chinese text language material pre-processed into a neural network module for training and testing before storing the embedded layer embedded in the matrix representation of each row is vector of a text document representation; step d, the embedded layer is stored in pre-processing Chinese text corpus, in attention mechanism model of attention mechanism module, double-layer LSTM neural network layer and CNN module; step e, the double-layer LSTM in the embedding layer to data and feature extraction, the feature of the double-layer LSTM extracted as the feature information, extracted in the embedded layer to the attention mechanism model of data features for enhanced operation, enhanced processing operations by fusion mode, text granularity feature of the convolution kernel size different Chinese text using the CNN module to process). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong’s system by enhancing Zhong’s system to train the standard machine learning model to obtain the POI alias, as taught by Xie, to obtain valid address names.
The motivation is to improve the data classification performance and accuracy by removing relevant but unusable noise and unimportance abbreviated name.

Regarding claim 9:
Zhong in view of Xie teaches:
The method according to claim 8, wherein the alias description feature comprises at least one of:
Zhong further teaches
a vector similarity between a standard alias and a corresponding standard name (para. [0036]: Separately calculate similarity between a phrase status vector of the full name of the POI and a phrase status vector of any of the abbreviated names to be evaluated), [word frequencies of the standard alias and the corresponding standard name in a setting corpus, a Chinese editing distance between the standard alias and the corresponding standard name, an English editing distance between the standard alias and the corresponding standard name, Chinese and English abbreviations editing distances between the standard alias and the corresponding standard name, a brand name editing distance between the standard alias and the corresponding standard name, heat of a corresponding standard sample POI, a function area feature of a corresponding standard sample POI, a type of a peripheral POI of a corresponding standard sample POI, and peripheral POI density of a corresponding standard sample POI].

Regarding claim 10:
Zhong in view of Xie teaches:
The method according to claim 8, wherein the acquiring the at least one piece of standard sample data comprises:
Zhong further teaches
generating a plurality of sample group data based on query behavior-associated logs corresponding to a location service application, wherein a sample group comprises: a user query formula, a user clicked POI, and a user actually visited POI (para. [0003]: when the map is searched for “Beijing Normal University”, an abbreviated name “BNU” (-- a user query formula) of “Beijing Normal University” can be alternatively entered to locate the university on the map);
screening out, in the sample group data, a target sample group, a user query formula thereof being different from a user clicked POI thereof and the user clicked POI thereof being identical with a user actually visited POI thereof (para. [0027]: After a plurality of abbreviated names (-- a candidate alias) are obtained through arbitrary combination, a single word and a noise phrase determined as an abbreviated name of a non-POI can be further removed from the plurality of abbreviated names (-- screening out, in the sample group data, a target sample group) … Single words are the previous “Bei”, “Jing”, “Shi”, etc., and the noise phrase includes “Beijing”, “Shifan”, “Daxue”, etc. It is usually impossible for a user to enter these commonly used phrases as abbreviated names of “Beijing Normal University”);
constructing a piece of candidate sample data with the user query formula comprised in the target sample group as a candidate alias and a standard name of the user clicked POI as a standard name of a candidate sample POI (para. [0026]: Continuing with “Beijing Normal University” as an example. The full name in Chinese Pinyin includes six single words: “Bei”, “Jing”, “Shi”, “Fan”, “Da”, and “Xue”. Then these single words are combined to form combinations of any number of single words. When a number of single words is 2, two single words are combined, for example, “Beijing”, “Jingshi”, “Shifan”, “Fanda”, “Daxue”, “Beishi”, “Beifan”, etc (-- performing word segmentation processing on a document comprised in the text corpus to obtain a plurality of segmented words). It can be seen that during the combination, the single words are combined in arrange sequences of the single words in the full name. That is, the sequence of each single word in the combination is the same as the sequence of the single word in the full name. When the number of single words is 3, three single words are combined, for example, “Beijingshi”, “Jingshifan”, “Beishifan”, etc.);
acquiring word vectors of a candidate alias and the candidate sample POI of a piece of candidate sample data (para. [0030]: Calculate a phrase status vector (-- acquiring word vectors) of a target phrase based on the address name, where the phrase status vector is used to indicate a location status of the target phrase in the address name, and the target phrase is the full name of the POI or any of the abbreviated names (-- a candidate alias) to be evaluated), and calculating a vector similarity between the candidate alias and the standard name of the corresponding candidate sample POI (para. [0036]: Separately calculate similarity between a phrase status vector of the full name of the POI and a phrase status vector of any of the abbreviated names to be evaluated); and
screening out the standard sample data in the candidate sample data based on the vector similarities corresponding to respective pieces the candidate sample data (para. [0041]: Step 105: Determine an abbreviated name to be evaluated corresponding to similarity greater than a predetermined threshold as an abbreviated name of the POI (-- screening out alias in the candidate alias list) corresponding to the full name of the POI (-- corresponding to the target POI)).

Regarding claim 15:
Claim 15 recites the apparatus which corresponds to the method of claim 5, and contains no additional limitation. Therefore, claim 15 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 16:
Claim 16 recites the apparatus which corresponds to the method of claim 6, and contains no additional limitation. Therefore, claim 16 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 18:
Claim 18 recites the apparatus which corresponds to the method of claim 8, and contains no additional limitation. Therefore, claim 18 is rejected by applying the same rationale used to reject claim 8 above.

Regarding claim 19:
Claim 19 recites the apparatus which corresponds to the method of claim 9, and contains no additional limitation. Therefore, claim 19 is rejected by applying the same rationale used to reject claim 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bickel et al. (US2011/0109435 A1) discloses an approach is provided for determining the similarity between a reference point-of-interest and similarity candidate points-of-interest, and Jung et al. (US2009/0281716 A1) discloses a method and apparatus for map-updating of a navigation system by automatically generating point of interest (POI) data that is not registered and automatically generating a POP alias of POI data that is already registered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664